DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/315,327, filed on 30 November 2016.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Lamberterie (FR 2,856,134 A1).
Note: Citations to page, paragraph, and line numbers refer to the attached English translation.
With respect to claim 1:	De Lamberterie teaches “a headlight module (P) comprising: a first light source (4) for emitting first light (B); and an optical element (13) including a first incident surface (3b4) for receiving the first light (see Fig. 2), a first reflecting surface (3b1 on right of Fig. 2) for reflecting the received first light (see Fig. 2), and a first emitting surface (3a) for emitting the light reflected by the first reflecting surface (see Fig. 2), wherein the first incident surface changes a divergence angle of the first light to form a light distribution pattern (see Fig. 2), wherein the headlight module further comprises a second light source for emitting second light (page 4 lines 46-47; “It is also possible to provide LEDs 4 on each side of the element 3”), wherein the optical element further includes a second incident surface (3b3) located on a back surface side of the first reflecting surface (see Fig. 2), and wherein the second light emitted from the second light source enters the optical element through the second incident surface (page 4 lines 46-47 and Fig. 2; due to the symmetry of the lens the second light source disclosed on page 4 lines 46-47 would produce a beam going through 3b3 and reflecting from 3b1 in the same way as the beam shown in the figure goes through 3b4 and reflecting from 3b1, except that it would start out going left-to-right rather than right-to-left)”.
With respect to claim 2:	De Lamberterie teaches “wherein the optical element further includes a second reflecting surface (3b1 on left of Fig. 2) located on the back surface side of the first reflecting surface (see Fig. 2), and wherein the second light entering through the second incident surface is reflected by the second reflecting surface (page 4 lines 46-47 and Fig. 2)”.
With respect to claim 3:	De Lamberterie teaches “wherein the second reflecting surface is a total reflection surface (page 4 lines 27-31)”.
With respect to claim 4:	De Lamberterie teaches “wherein the first emitting surface projects a first light distribution pattern (pattern of B) that is the light distribution pattern formed from the first light entering through the first incident surface (see Fig. 2) and a second light distribution pattern formed from the second light (light distribution pattern of light coming from the second light source disclosed on page 4 lines 46-47; see Fig. 2)”.
With respect to claim 5:	De Lamberterie teaches “wherein the second incident surface has refractive power (implicit; the second incident surface is identical to the first incident surface and the first incident surface is shown to refract the light from the first light source; see Fig. 2), and wherein the second light distribution pattern is controlled with a shape of the second incident surface (implicit; the direction a ray of light takes upon passing through a refractive interface is determined by the angle it strikes said interface in accordance with Snell’s law (n2sinθ2= n1sinθ1; n1 and n2 being the refractive indices of the media on either side of the interface and θ1 and θ2 being the incoming and outgoing angles of the light ray); thus the shape of a refractive incident surface determines the distribution of any light going through it)”.
With respect to claim 6:	De Lamberterie teaches “wherein the first emitting surface projects a first light distribution pattern that is the light distribution pattern formed from the first light entering through the first incident surface and a second light distribution pattern formed from the second light (see Fig. 2 and page 4 lines 46-47), and wherein the second light distribution pattern is controlled with a shape of the second reflecting surface (implicit; the direction a ray of light takes upon passing through a refractive interface is determined by the angle it strikes said interface in accordance with Snell’s law (n2sinθ2= n1sinθ1; n1 and n2 being the refractive indices of the media on either side of the interface and θ1 and θ2 being the incoming and outgoing angles of the light ray); thus the shape of a refractive incident surface determines the distribution of any light going through it)”.
With respect to claim 9:	De Lamberterie teaches “wherein the second incident surface is a refractive surface (implicit; the second incident surface is a part of the same integral lens as the first incident surface (see Fig. 2), meaning it is made of the same material and thus has the same index of refraction)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over De Lamberterie’s Fig. 1-2 embodiment as applied to claim 1 above, and further in view of De Lamberterie’s Figs. 3 and 4 embodiments.
With respect to claim 7:	De Lamberterie’ Fig. 1-2 embodiment teaches “the headlight module of claim 1 (see above)”.
De Lamberterie’s Fig. 1-2 embodiment does not specifically teach “further comprising a condensing optical element for concentrating the second light emitted from the second light source, wherein the concentrated light enters the optical element through the second incident surface”.
However, De Lamberterie Fig. 3 embodiment teaches “further comprising a condensing optical element (5) for concentrating the second light emitted from the second light source (see Fig. 3), wherein the concentrated light enters the optical element through the second incident surface (see Fig. 3)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the headlight module of De Lamberterie’s Fig. 1 embodiment with the condensing optical element of De Lamberterie’s Fig. 3 embodiment in order to collect a maximum of the light energy from the light source and direct it through the incident surface (page 4 line 50-page 5 line 3).
With respect to claim 8:	De Lamberterie’ Fig. 1-2 embodiment teaches “the headlight module of claim 1 (see above)”.
De Lamberterie’s Fig. 1-2 embodiment does not specifically teach “wherein the second incident surface forms a condensing optical portion for concentrating the second light entering the optical element”,
However, De Lamberterie’s Fig. 4 embodiment teaches “wherein the second incident surface forms a condensing optical portion (5a) for concentrating the second light entering the optical element (see Fig. 4)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the headlight module of De Lamberterie’s Fig. 1 embodiment with the condensing optical element of De Lamberterie’s Fig. 4 embodiment in order to collect a maximum of the light energy from the light source and direct it through the incident surface (page 4 line 50-page 5 line 3).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 10:	The prior art of record does not teach or reasonably suggest a headlight module comprising: a second light source for emitting second light, wherein the optical element further includes a second incident surface located on a back surface side of the first reflecting surface, and wherein the second light emitted from the second light source enters the optical element through the second incident surface wherein the optical element is configured so that the first light passes through a conjugate plane on a first side of the end portion and the second light passes through the conjugate plane on a second side of the end portion opposite the first side, the conjugate plane including a point located at the focal position of the first emitting surface in the direction of the optical axis of the first emitting surface and being in conjugate relation with an irradiated surface on which the light distribution pattern is projected along with the other limitations of the claim.
De Lamberterie, considered the closest prior art, teaches a headlight module with first and second light sources and an optical element having first and second incident, reflective, and emissive surfaces.  De Lamberterie does not teach that the optical element is configured so that the first light passes through a conjugate plane on a first side of the end portion and the second light passes through the conjugate plane on a second side of the end portion opposite the first side, the conjugate plane including a point located at the focal position of the first emitting surface in the direction of the optical axis of the first emitting surface and being in conjugate relation with an irradiated surface on which the light distribution pattern is projected.
Pernkopf (AT 504668 B1), another related prior art, teaches a headlight module with first and second light sources and an optical element having first and second incident, reflective, and emissive surfaces.  Pernkopf does not teach that the optical element is configured so that the first light passes through a conjugate plane on a first side of the end portion and the second light passes through the conjugate plane on a second side of the end portion opposite the first side, the conjugate plane including a point located at the focal position of the first emitting surface in the direction of the optical axis of the first emitting surface and being in conjugate relation with an irradiated surface on which the light distribution pattern is projected.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ELMITO BREVAL/Primary Examiner, Art Unit 2875